I respectfully dissent from the majority's conclusion affirming the trial court's order granting a directed verdict in favor of appellee Numbers Nite Club.
The lead opinion states that the trial court properly directed its verdict for appellee because the evidence presented did not establish that similar acts had occurred at Numbers Nite Club between 1986 and 1993. Thus, the majority concluded that Numbers Nite Club had no reason to expect the sudden violent criminal act of Vidal Brown.
In the present case, appellants contend that appellee was negligent in failing to provide adequate security. Actionable negligence requires the showing of a duty, the breach of that duty, and an injury proximately resulting therefrom. Reitz v. MayCo. Dept. Stores (1990), 66 Ohio App. 3d 188, 583 N.E.2d 1071, citing Jeffers v. Olexo (1989), 43 Ohio St. 3d 140, 142,539 N.E.2d 614, 616-617. Because of the special relationship between a business and its customer, a business "may be subject to liability for harm caused to such a business invitee by the conduct of third persons that endangers the safety of such invitee. * * *" Reitz, supra, at 191, 583 N.E.2d at 1074, citingHoward v. Rogers (1969), 19 Ohio St. 2d 42, 48 O.O.2d 52,249 N.E.2d 804, paragraph one of the syllabus. Thus, a business owner has a duty to warn or protect its business invitees from criminal acts of third parties when the business owner knows or should know that there is a *Page 373 
substantial risk of harm to its invitees on the premises in the possession and control of the business owner. Howard, supra. Furthermore, the Ohio Supreme Court has held:
    "The proprietor of a business establishment wherein alcoholic beverages are dispensed for consumption upon the premises owes a duty to members of the public while they are in his place of business to exercise reasonable care to protect them from physical injury as a result of violent acts of third persons."
Mason v. Roberts (1973), 33 Ohio St. 2d 29, 62 O.O.2d 346,294 N.E.2d 884, paragraph two of the syllabus.
2 Restatement of the Law 2d, Torts (1965) 135, Section 323, further provides:
    "One who undertakes, gratuitously or for consideration, to render services to another which he should recognize as necessary for the protection of the other's person or things, is subject to liability to the other for physical harm resulting from his failure to exercise reasonable care to perform his undertaking, if:
      "(a) his failure to exercise such care increases the risk of such harm, or
      "(b) the harm is suffered because of the other's reliance upon the undertaking."
The existence of a duty will depend upon the foreseeability of harm. Reitz, supra, 66 Ohio App.3d at 191,583 N.E.2d at 1073-1074. The foreseeability of criminal acts and whether a reasonably prudent business would have anticipated that an injury was likely to occur will depend upon the knowledge of the defendant-business. Id. at 192, 583 N.E.2d at 1074. Absent evidence that, the business owner knew or should have known of the danger, a directed verdict in favor of the business owner would be proper. Simpson v. Big Bear Stores Co. (1995), 73 Ohio St. 3d 130,652 N.E.2d 702. In accordance with the holding of this court in Reitz, foreseeability must, be viewed under the "totality of the circumstances," rather than focusing on any particular criminal occurrences.
The lead opinion relies solely on this court's holding inReitz, supra, in determining that Numbers Nite Club had no reason to expect the sudden violent criminal act of Vidal Brown. I believe, however, that the facts in Reitz are distinguishable from the facts in the case sub judice. In Reitz, this court determined:
    "None of the evidence excluded in this case, if permitted, would have been sufficient as a matter of law to give May Company reason to know that a stabbing or other assault in broad daylight was likely to occur and, therefore, to give rise to a duty of reasonable care to protect plaintiff. Car thefts were fairly infrequent, less than one per month, considering (1) the lot was unguarded, (2) the lot was large, and (3) the lot/store was open nearly three hundred sixty-five days a year and they did not involve personal injury. May Company was not located in *Page 374 
a high crime area, and * * * there was only one prior similar incident which occurred over three years before the crime * * *. We do not believe these circumstances were sufficient as a matter of law to establish the requisite foreseeability to create a duty in May Company to furnish outdoor security which may or may not have prevented injury." Reitz, supra, 66 Ohio App.3d at 194,  583 N.E.2d at 1075.
As stated in Meyers v. Ramada Inn (1984), 14 Ohio App. 3d 311, 14 OBR 377, 471 N.E.2d 176, and followed by the court in King v.Lindsay (1993), 87 Ohio App. 3d 383, 622 N.E.2d 396, reasonable or ordinary care may require increased security when special circumstances exist. In Lindsay, the Franklin County Court of Appeals did, in fact, find that "special circumstances" existed warranting increased security at a local bar on the Ohio State University campus. The Lindsay court specifically stated:
    "As stated above in the Meyers case, such reasonable or ordinary care may require increased security when special circumstances exist. Such circumstances did exist here. This was a busy campus bar on the night of the OSU-Michigan game. Alcoholic beverages were being served. Acts of violence on the dance floor had occurred in the past. Allowing bouncers to congregate near the entrance, requiring them to wade through the crowd in order to get to the dance floor, increased the risk of harm to those patrons on the dance floor. Appellee was therefore under a duty to protect patrons on the dance floor by placing a sufficient number of bouncers on or near the dance floor."
As in Lindsay, and in contrast to the circumstances presented to this court in Reitz, I believe that such circumstances did exist in the present case.
Numbers Nite Club is an alcohol-serving establishment, which on Friday evenings offers live entertainment and becomes very crowded, Numbers Nite Club is patronized mostly by younger, often times underage, males. Prior to the incident in question, acts of violence had occurred both inside and outside the nightclub and, on several occasions, patrons of the nightclub have been arrested for their involvement in altercations or fights occurring inside the nightclub. In response to these incidents, Numbers Nite Club, unlike the department store in Reitz, maintained security in the outside parking lot, but failed to recognize the need for security in the nightclub itself. The evidence further reveals that, on occasion, where probable cause existed to believe that an individual may have a firearm or deadly weapon on his person, a pat-down search would be conducted before entrance into the nightclub would be permitted. One pat-down search revealed that an individual attempting to enter the nightclub was carrying a firearm. The firearm was seized and management was informed of the incident. Finally, Numbers Nite Club is located in an area that was considered to be a high crime area at the time the incident occurred. *Page 375 
Despite Numbers Nite Club's knowledge of prior acts of violence and the likelihood that some type of violence might occur again, Numbers Nite Club, on the night in question, failed to provide any security inside the nightclub. In the present case, the evidence shows that approximately two hundred to two hundred and fifty people were inside Numbers on the evening of the incident. Although a nonsecurity employee was assigned to monitor the bathrooms in the back of the nightclub, no security personnel were present inside the nightclub to monitor activities taking place at the bar or on the dance floor. Lack of security personnel allowed the first confrontation between Vidal Brown and Kenneth Tyler to go unnoticed. Only after Vidal Brown approached Allen Howell and shot him were efforts made to obtain security personnel working outside the nightclub. By this time, however, a second shot was fired, hitting and injuring appellant Kenneth Wilkerson.
The testimony of John Fransen, an expert in the field of safety and security techniques and practices, revealed that the security existing at Numbers Nite Club on July 9 and 10, 1993, was "totally inadequate." In order to formulate his opinion, Fransen took into consideration the general area where the nightclub is located; the demographics of the clientele, predominantly younger males; the nature of the business as being alcohol-related; and his review of testimony that Numbers Nite Club had a reputation for violence both inside and outside. Fransen further testified that based upon his professional experience and techniques and practices of safety and security, appellee "should have been able to foresee for a variety of reasons * * *, that there was a very strong likelihood that something of a violent nature could occur, up to and including a shooting."
Based upon the foregoing, I believe that Numbers Nite Club had a duty to protect its patrons by providing sufficient security throughout the bar. Thus, construing the evidence most strongly in favor of appellants, Numbers Nite Club failed to exercise ordinary care as to security in general, as well as to both Allen Howell and appellant Kenneth Wilkerson. Under the totality of the circumstances, I would reverse the trial court judgment for a directed verdict and remand the case for trial on its merits. *Page 376